Citation Nr: 0816638	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  02-05 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right forearm 
condition.

2.  Entitlement to service connection for a left forearm 
condition.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from August 
1996 to November 2000.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran entitlement 
to service connection for a bilateral forearm condition.  In 
December 2000,he relocated to Bronx, New York, and his filed 
was transferred to the New York, New York, RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The veteran's claim for service connection for a bilateral 
forearm condition, was received in March 2000 prior to his 
separation from service.  This was also prior to the 
enactment of the VCAA and the veteran was not provided with 
VCAA notice regarding service connection for this disability 
prior to the unfavorable AOJ decision dated in January 2001.  
The RO provided VCAA notice in May 2004, in an attempt to 
comply with VA's expanded duties to notify and assist 
pursuant to the VCAA.  The Board notes, however, that this 
notice was sent after a Statement of the Case (SOC) had 
already been issued, and without subsequent readjudication.

In order to cure a VCAA notice timing defect, a compliant 
notice must be issued followed by the readjudication of the 
claim.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  In this case, the May 2004 
compliant notice was not followed by a readjudication.  Thus, 
May 2004 notice does not cure the procedural defects which 
occurred in this case and as such, this case must be 
remanded.  It would otherwise be prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded, the RO will now have 
the opportunity to send the veteran corrective notice.

The veteran contends that he currently suffers from a 
bilateral forearm condition.
While the veteran's November 1994 enlistment examination 
report reflected normal upper extremities findings, 
additional service treatment records detail findings of 
bilateral forearm/ulna stress reaction and forearm muscle 
strains.  In an April 2000 fee-basis VA examination report 
conducted prior to the veteran's discharge from active 
service, the examiner did not diagnose any forearm condition 
and noted that there were no objective findings of pathology.  
A September 2000 Separation Examination Report and Report of 
Medical History lists a history of bilateral forearm pain 
since 1997, negative EMG findings in April 1998, and no 
diagnosis or conclusion.  The VA physical examination report 
was referenced on the separation physical examination report 
and it was noted that orthopedic examination had been 
performed by VA.

The claims file also reflects that the veteran has received 
medical treatment from the Bronx, New York VA Medical Center 
(VAMC).   He indicated that at his last physical examination, 
dated 5 months after his VA examination, he was referred to 
VA for treatment for his forearm condition.  However, as the 
claims file only includes records from that facility dated up 
to November 2001 for a knee condition, any additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain and associate with the 
claims file all outstanding VA records.


In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his claimed 
bilateral forearm disability.  Of 
particular interest are any outstanding 
VA records of evaluation and/or treatment 
of the veteran's claimed bilateral 
forearm disability, for the period from 
November 2000 to the present, from the 
Bronx VAMC.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
veteran's claimed bilateral forearm 
disorder.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and 
occupational history (pre- and post- 
service) are to be obtained.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Based on examination of the veteran, a 
review of the record, and utilizing sound 
medical principles, the physician is 
requested to opine whether the veteran 
presently suffers from a bilateral 
forearm disorder.  If the response is 
affirmative, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral forearm had its' onset during 
military service.  Sustainable reasons 
and bases are to be included with any 
opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



